State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: July 31, 2014                       D-36-14
___________________________________

In the Matter of ANTHONY P.
   CALISI, an Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,
                    Petitioner;               MEMORANDUM AND ORDER

ANTHONY P. CALISI,
                      Respondent.

(Attorney Registration No. 2607299)
___________________________________


Calendar Date:   June 30, 2014

Before:   Lahtinen, J.P., McCarthy, Rose, Egan Jr. and Lynch, JJ.

                               __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for petitioner.

     Anthony P. Calisi, Phoenix, Arizona, respondent pro se.

                               __________


Per Curiam.

      Respondent was admitted by this Court in 1994. He was
previously admitted to practice in Texas in 1978, where he
maintained an office for the practice of law.

      By order dated February 15, 2012, the Supreme Court of
Texas accepted respondent's voluntary resignation of his law
license in lieu of discipline and removed his name from the roll
of persons entitled to practice law in Texas. In its order, the
court specifically deemed to be established pending disciplinary
charges against respondent alleging neglect, failure to
                               -2-                D-36-14

communicate with clients and failure to cooperate in the
disciplinary process. Significantly, it is undisputed that
respondent abandoned the practice of law in Texas to the serious
detriment of the clients named in the disciplinary charges.

      Petitioner moves for an order imposing discipline pursuant
to this Court's rules (see 22 NYCRR 806.19). Respondent states
in reply that he is not contesting petitioner's motion and has no
intention of ever practicing law again.

      Respondent's Texas resignation was tantamount to a
disciplinary resignation pursuant to this Court's rules (see 22
NYCRR 806.8; see also Matter of Goodhart, 56 AD3d 889, 890
[2008]). We, therefore, grant petitioner's motion and further
conclude that, under the circumstances presented and in the
interest of justice, respondent should be disbarred in this state
(see Matter of Rothenberg, 116 AD3d 1334 [2014]).1

      Lahtinen, J.P., McCarthy, Rose, Egan Jr. and Lynch, JJ.,
concur.



      ORDERED that petitioner's motion is granted; and it is
further

      ORDERED that respondent is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further

      ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form, either as principal or as
agent, clerk or employee of another; and respondent is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto; and it is further


     1
        We additionally note that respondent is delinquent in his
attorney registration requirements in this state (see Judiciary
Law § 468-a).
                              -3-                  D-36-14

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of disbarred attorneys
(see 22 NYCRR 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court